 



EXHIBIT 10.1
AMENDMENT TO THE EMPLOYMENT AGREEMENT
BETWEEN
H. ANDREW DEFERRARI AND DYCOM INDUSTRIES, INC.
     WHEREAS, effective as of July 14, 2004, H. Andrew DeFerrari and Dycom
Industries, Inc. entered into an employment agreement (the “Employment
Agreement”);
     WHEREAS, pursuant to paragraph 9 of the Employment Agreement, the
Employment Agreement may be amended by a written instrument executed by the
undersigned parties;
     WHEREAS, the undersigned parties desire to amend the Employment Agreement
to extend the Employment Term; and
     WHEREAS, the undersigned parties represent and warrant that the execution
and delivery of this amendment has been duly and validly executed and delivered
and is valid and binding.
     NOW, THEREFORE, the Employment Agreement is hereby amended, effective as of
July 14, 2006, as follows:
     1. Paragraph 2 of the Employment Agreement is hereby amended in its
entirety to read as follows:
“The Employee’s employment pursuant to the Employment Agreement shall commence
on the Effective Date and shall terminate upon the earlier to occur of
(i) termination pursuant to paragraph 5 hereof or (ii) the second anniversary of
the Effective Date; provided, however, that the term of the Employee’s
employment hereunder shall be automatically extended without further action of
either party for additional one year periods, unless written notice of either
party’s intention not to extend has been given to the other party hereto at
least 60 days prior to the expiration of the then effective term. The period
commencing as of the Effective Date and ending on the second anniversary of the
Effective Date or such later date to which the term of the Executive’s
employment under this Agreement shall have been extended is hereinafter referred
to as the “Employment Term”.”
     2. Except as otherwise expressly amended by this amendment, the Employment
Agreement shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



     3. This amendment may be executed in one or more counterparts, each of
which when executed shall be deemed an original but all of which together shall
constitute one and the same agreement.
     IN WITNESS WHEREOF, the parties have entered into this amendment as of the
date set forth above.

            DYCOM INDUSTRIES, INC.
      By:   /s/ Steven E. Nielsen         Name:   Steven E. Nielsen       
Title:   President and Chief Executive Officer     

Acknowledged and Agreed:
 
/s/ H. Andrew DeFerrari
 

Print Name:   H. Andrew DeFerrari,
individually

 